Exhibit 10.2

 

AMENDMENT NO. 2 TO

ASSET PURCHASE AGREEMENT

 

This Amendment No. 2 (the “Amendment”) to the Asset Purchase Agreement (the
“Agreement”) dated April 20, 2007 by and among MOMENTA PHARMACEUTICALS, INC., a
Delaware corporation (the “Buyer”), PARIVID, LLC, a Massachusetts limited
liability company (the “Seller”) and S. RAGURAM, an individual (“Primary
Member”) is entered into as of July 18, 2011.

 

Capitalized terms used in this Agreement and not defined shall have the meanings
ascribed to them in the Agreement.

 

In consideration of the representations, warranties and covenants herein
contained, the Parties agree as to amend the Agreement as set forth herein.

 

1.             M-Enoxaparin Milestone Payment.  The parties hereby agree that,
within 10 days after the occurrence of the M-Enoxaparin Milestone, in lieu of
the issuance of shares of Buyer Common Stock in satisfaction of the M-Enoxaparin
Milestone as set forth in Section 1.4(b) of the Agreement, Buyer will pay the
Seller, by wire transfer to an account designated by the Seller, an amount equal
to 332,094 times the average of the ten highest last reported sale prices per
share of the Buyer Common Stock over the fifteen consecutive trading days ending
one day prior to the date of the M-Enoxaparin Milestone.

 

2.             Effect of Amendment.  Except as explicitly set forth in this
Amendment, all of the terms and conditions of the Agreement remain in full force
and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Craig A. Wheeler

 

 

Name: Craig A. Wheeler

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

PARIVID, LLC

 

 

 

 

 

 

 

By:

/s/ S. Raguram

 

 

Name: S. Raguram

 

 

Title:

 

 

 

 

 

 

PRIMARY MEMBER

 

 

 

 

 

/s/ S. Raguram

 

S. Raguram

 

--------------------------------------------------------------------------------

 